 In the Matter of U.S.GLUE AND U. S. GELATIN DIVISION OF PETERCOOPERCORPORATIONandUNITED CANNERY, AGRICULTURE, PACKING &ALLIED WORKERS OF AMERICA (CIO)Case No. R-41763.-Decided February 4,1943Jurisdiction:glue products manufacturing industry.Investigation and Certification'of Representatives:existence of question; recog-nition refused becausd of alleged existing contract and because company didnot believe petitioner represented a majority of its employees ; contract heldno bar to, when petitioner gave timely notice of its claim and contract wasopened up by negotiations prior to automatic renewal date ; election neces-sary.Unit Appropriate for Collective Bargaining:all production and maintenance em-ployees at one plant of company, excluding office, clerical, and supervisoryemployees, and all powerhouse employees.Mr. Leo Mann,of Milwaukee, Wis., for the Company.Mr. James De Witt,of Milwaukee, Wis., for the Cannery Workers.Padway & Goldberg,byMr. David Previant,of Milwaukee, Wis.,for the Glue Workers and the Operating Engineers.Mr.Werner Schaefer,ofMilwaukee,Wis., for the OperatingEngineers.Mr. Stanley Joers,of Milwaukee, Wis., for the Glue Workers.Miss Muriel J. Levor,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Cannery, Agriculture, Packing& Allied Workers of America (CIO), herein called the CanneryWorkers, alleging that a question affecting commerce had arisen con-cerning the representation of employees of U. S. Glue and U. S. Gela-tin Division of Peter Cooper Corporation, Carrollville, Wisconsin,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Clarence AMeter, Trial Examiner.Said hearing was held at Milwaukee, Wis-consin, on January ,12, 1943.The Company, the Cannery Workers,Federal Union No. 20417 (AFL), herein called the Glue Workers, and47 N. L. R. B., No. 40.335 336DEC'ISION'S OF, NATIONAL LABOR RELATIONS BOARDInternational Union of Operating Engineers, Local 311 (A. F. of L.),herein called the Operating Engineers, appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the.,-issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.The Glue Workers and the Operating Engineers made a motion todismiss the petition on the ground that the Cannery Workers hadnot shown adequate evidence of representation.Ruling on the motionwas reserved to the Board.For reasons hereinafter set forth, themotion is hereby denied.-Briefs filed by the Cannery Workers and the Glue Workers havebeen duly considered by the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYPeter Cooper Corporation, a Delaware corporation, operates plantsin Illiiiols, New York, and Wisconsin.The U. S. Glue and the U. S.Gelatin Division of the Company at its Carrollville, Wisconsin, plant,is alone here involved. It manufactures glue, gelatin, glue grease,and hair tankage.The grease and hair tankage are byproducts.Theraw materials used at the Carrollville plant, consisting of the trim-mings of hides obtained from tanners, amounted to more than $500,-000 in value during the year 1942, about 50, percent of which wasshipped from points outside the State of Wisconsin.The finishedproducts manufactured at the Carrollville plant also amounted to'more than $500,000 for the same fiscal period, of which about 70 percentwas shipped to points outside the State of Wisconsin.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Cannery, Agriculture, Packing & Allied Workers of Americaisa labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.Federal Union No. 20417 is a labor organization affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company.International Union of Operating Engineers, Local 311, is a labororganization affiliatedwith the American' Federation , of Labor,admitting to membership employees of the Company. U. S. GLUE337,III.THEQUESTION CONCERNING REPRESENTATIONDOn December 4, 1941, the Company executed a joint contract withthe Glue Workers and the Operating Engineers effective from Janu-ary 2 to December 31, 1942, and to be automatically renewable' fromyear to year thereafter, unless written notice of the desire to cancelor change be given at least 30 days prior to any expiration date.Although no formal written notice was given by any. of the parties,negotiations for a new agreement were begun in October 1942.. Con-ferences were held, and late in December terms were agreed uponalthough a written instrument was never executed.On or aboutNovember 16, 1942, the Cannery Workers in a letter to the Companyrequested recognition as sole bargaining agency for its production andmaintenance employees.The Company refused because of the agree-ment referred to above, and because it believed the Glue Workers andthe Operating Elfgrneers represented a majority of its employees.,Since the contract was opened up by negotiations prior to the date 'itwould have been automatically renewed, and since, the Cannery Work-ers gave timely notice of its claim, the. contract does not constitute abar to an investigation of representation.A statement of the Field Examiner, introduced in evidence at thehearing, and a statement of the Trial Examiner made at the hearing,indicate that the Cannery Workers represents a substantial number ofemployees in the unit, ,hereinfter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Cannery Workers contends that the appropriate unit shouldconsist of all production, 'maintenance, and power plant employees,exclusive of supervisory foremen, foreladies, and clerical employees.The Glue Workers, the Operating Engineers, and the Company urgethat there are two appropriate units, one consisting of production andmaintenance workers, exclusive of supervisory and clerical employees,and the other consisting of the powerhouse employees.'The Field Examiner reported that the Canneiy workers submitted" 131 designations,ofwhich 111, dated October to December .1942, all bearing apparently genuine originalsignatuies, correspond with names on the hCompany,s pay roll of December 19, 1942TheTrial Examiner reported that' 13 additional designations were submitted, dated December1942 and January 1943, of which 9, bearing apparently genuine original signatuies, corre-spond with names on the pay loll of December 19, 1942This pay roll contains 335names, of which approximately 310 are in the unit hereinafter found to be appropriateNone of the names on the designations submitted by the Cannery workers correspond withthe names of the powerhouse employees513024-43-vol. 47-22 3338DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Company's powerhouse employees work in a separate building.and there is no transfer of employees between the powerhouse. and therest of the plant.The Operating Engineers has bargained separatelyfor the powerhouse employees and, the contract which expired Decem-ber 31, 1942, ,specifically recognizes its jurisdiction. 1.Although the,CanneryWorkers has made a substantial showing of representationamong, the balance of the production and maintenance, employees of theCompany, ,who, are.recognized as under the jurisdiction of the GlueWorkers in the afore-mentioned contract, it has submitted no evidencethat it represents any of the powerhouse employees. In view of thesefacts and because the employees in,the, powerhouse and the productionand maintenance workers have functioned effectively as separate unitsfor the purposes of collective bargaining, we conclude that an indus-trial unit excluding the powerhouse employees is appropriate.Accord-ingly we find that all production and maintenance employees of theCompany at its Carrollville, Wisconsin, plant, excluding all power-house, office, clerical, and supervisory employees, constitute a unit,appropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.?V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to-the limitations and -additions set forth in the Direc-tion.1-DIRECTION OF ELECTIONBy virtue of and pursuant'to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and . pursuant-to Article III, Section 9, of National Labor Relations'Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as'part of the investigation to, ascertain representa=tives for'the purposes of collective bargaining with U. S: Glue andU.S. Gelatin Division of Peter "Cooper Corporation, Carrollville, Wis=consin, an election by secret ballot shall be conducted as early as pos.sible, but not later than thirty (30) days from the date of this Direc-tion, under the direction, and supervision of the Regional Director forthe Twelfth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article-III, Section 10, of saidsThis is in substancethe unit that the Glue workers has representedpursuant to the-contract0 U. S. GLUE339Rules and Regulations, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid-off,-and including em-`ployees' in the armed forces of the- United States who present them-selves in person at the polls, but excluding any who have since quitor been discharged for cause, to determine whether, they desire to berepresented by United Cannery, - Agriculture, 'Packing '& AlliedWorkers of America, affiliated with the Congress of Industrial Organ-izations, or by Federal Union No. 20417, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining, or byneither.J